Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-5-2003

Dreher v. Pinchak
Precedential or Non-Precedential: Precedential

Docket 01-3067




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Dreher v. Pinchak" (2003). 2003 Decisions. Paper 699.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/699


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL
                           THE UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT
                                       ___________

                                            No. 01-3067
                                            ___________

                                         JOHN W. DREHER,

                                                                Appellant
                                                   v.

                                STEVEN PINCHAK;
                   ATTORNEY GENERAL OF THE STATE OF NEW JERSEY
                                   ___________

                   APPEAL FROM THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY
                                     (D.C. No. 98-cv-04816)
                      District Judge: The Honorable Dickinson R. Debevoise
                                          ___________

                                      ARGUED APRIL 18, 2002

          Before: NYGAARD and AMBRO, Circuit Judges, and O’NEILL, * District Judge.

David A. Ruhnke, Esq. (Argued)
Ruhnke & Barrett
47 Park Street
Montclair, NJ 07042
       Counsel for Appellant

Joseph Connor, Jr., Esq. (Argued)
John McNamara, Jr., Esq. (Argued)
Office of County Prosecutor
Morris County
PO Box 900
Court and Washington Streets



*.        Honorable Thomas N. O’Neill, Jr., District Judge for the United States District
Court for the Eastern District of Pennsylvania, sitting by designation.
Morristown, NJ 07963
       Counsel for Appellees
                                           ___________

                               ORDER AMENDING SLIP OPINION
                                       ___________

       IT IS HEREBY ORDERED THAT the slip opinion in the above captioned case, filed on

March 3, 2003, be amended as follows:




       On page 6, delete “Picardy” and replace it with “Picard”; and

       On page 9, delete “Picardy” and replace it with “Picard.”




                                                              By the Court,




                                                                   /s/ Richard L. Nygaard

                                                              United States Circuit Judge




DATED: March 4, 2003